                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

 FELIPE MENDEZ, JR.,                              Case No.: 1:17-cv-0555-LJO-JLT (PC)

                Plaintiff,                        ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR FELIPE
        v.                                        MENDEZ, JR., REGISTER # 07213-030,
                                                  PLAINTIFF’S TELEPHONIC
 UNITED STATES OF AMERICA, et al.,                APPEARANCE

                Defendants.                       DATE: MONDAY, MARCH 18, 2019
                                                  TIME: 9:30 A.M.

Felipe Mendez, Jr., Register # 07213-030, the plaintiff in proceedings in this case, is confined at
Federal Correctional Institution in Lompoc, California, in the custody of the Warden. In order to
secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate for telephonic appearance before
Magistrate Judge Jennifer L. Thurston in the Bakersfield Courthouse of the United States District
Court, Eastern District of California by calling (888) 557-8511, utilizing the passcode 1652736
on March 18, 2019, at 9:30 a.m.

                             ACCORDINGLY, the Court ORDERS that:

   1. A Writ of Habeas Corpus ad Testificandum SHALL issue, under the seal of this court,
      commanding the Warden to produce the inmate named above for telephonic appearance
      in the United States District Court at the time and place above, and from day to day until
      completion of court proceedings or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, Federal Correctional Institution, 3600 Guard Road, Lompoc, CA 93436:

WE COMMAND you to produce the inmate named above, along with his legal property
required for the hearing, volume not to exceed two paper boxes, for telephonic appearance before
the United States District Court at the time and place above, until completion of the proceedings,
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

   Dated:     February 14, 2019                          /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
